PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/911,014
Filing Date: 2 Mar 2018
Appellant(s): Zaman et al.



__________________
Jeffery A. Crook
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/14/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Erb, Jr. et al.  (US 2003/0148693) in view of Fernando et al. (US 2012/0276368), in view of Norvell (US 5,811,167) and in view of Diacos (US 2,720,269).
Regarding claims 1 and 10, 11, and 13-15, Erb teaches a thermal acoustic insulating blanket (Erb para 5, 15) which has a film or facing layer (Erb para [0033]) and at least one layer of batting which may provide either or both of acoustic and/or thermal insulation formed with both inorganic and organic fibers (Erb para [0071-0073], [0027]; fig 1, item 10).
Erb is silent with respect to a grommet extending through the composite laminate.
Erb, Fernando, Norvell, Diacos and the instant application are related in the field of thermal insulation blankets.
Fernando teaches a burnthrough protection system of a curable buffer layer, item 15, applied to a foam insulation layer, item 14, and may additionally have a batting layer of fiberglass, item 13 (Fernando para 27). The buffer layer acts to prevent the outermost fire barrier layer, part of the coverfilm, from adhering to the foam insulation layer and as an additional fire barrier layer (Fernando para 7, 20, 25). While Fernando does not utilize the word ‘rigid’ that the support layer is a foam, that the buffer layer is cured and because Fernando does 
Erb in view of Fernando is silent with respect to a through-hole extending through the rigid composite layer and the batting, where the hole has a grommet.
Norvell teaches an insulation package of at least one layer of insulation wrapped in a coverfilm. Norvell further teaches that mounting holes or holes for other purposes may be cut into and through both the coverfilm and the batting (Norvell col. 4, line 65 to col. 5 line 22; fig 3, 5, item 26) to allow for holes that are water tight even across several centimeter thickness, as well as increasing tear resistance of the cover layers (Norvell col. 3, lines 29-36). It would be obvious to one of ordinary skill in the art to modify the insulation laminate of Erb in view of Fernando with the water-tight hole of Norvell because this would provide the insulation blanket of Erb in view of Fernando with leak and tear resistant means to mount the insulation.
Erb in view of Fernando and Norvell remains silent with respect to the hole through the layers being fitted with a grommet.
Diacos teaches a fire blanket which has holes both perimetric and through-thickness fitted with grommets (Diacos fig 1, 3, items 13, 20) and weighted washers so as to allow the blankets to be hung  (Diacos col. 2, lines 61-71; col. 3, lines 23-26). It would be obvious to one of ordinary skill in the art to further modify Erb in view of Fernando and Norvell to have grommets 
Regarding claim 2, Erb in view of Fernando, Norvell, and Diacos teaches the thermal acoustic insulating blanket as above for claim 1. Erb teaches that the insulating composite layer is between two coverfilm layers (Erb para [0033]; fig 1, items 22).
Regarding claims 3-5, Erb in view of Fernando, Norvell, and Diacos teaches the thermal acoustic insulating blanket as above for claim 1. Erb teaches additional batting layers between the coverfilm layers (Erb para [0027]; fig 1, items 12, 14, or 16), noting that as many layers as desired may be used (Erb para [0027]) and that the inorganic fibers are silica (glass) fibers (Erb para [0029-0030]). While Erb does not explicitly call these additional batting layers an “acoustical insulative layer”, as the structure of fiberglass batting in Erb is the same as the structure claimed, it would be expected to behave as an “acoustical insulative layer”.
Regarding claim 8, Erb in view of Fernando, Norvell, and Diacos teaches the thermal acoustic insulating blanket as above for claim 1. Erb teaches additional layers of batting (Erb fig 1, items 12, 14, 16; para [0027]) between at least one coverfilm (Erb fig 1, item 22) and the composite layer as described for claim 1. 
Regarding claim 9, As Erb in view of Fernando, Norvell, and Diacos teaches the structure of a rigid composite laminate with a grommet as above for claim 1, it would be expected that the composite laminate would provide stiffness to retain the grommet.
Regarding claim 12, Erb in view of Fernando, Norvell, and Diacos teaches the thermal acoustic insulating blanket as above for claim 10. Erb teaches the thermal acoustic insulation composite layer may be adhered to the adjacent polymeric cover/facing film (Erb claim 23).

Claims 6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, III et al. (US 2011/0094826, hereafter ‘Richardson’) in view of Norvell (US 5,811,167) and in view of Diacos (US 2,720,269).
Regarding claims 6 and 21, Richardson teaches a thermal insulation and acoustic blanket with a fibrous batting or foam core (Richardson abs, para 26, 34), a multilayer burn through resistant composite of a moisture barrier layer and a platelet containing layer (Richardson paras 12, 15, items 11, 12), where the moisture barrier layer provides the composite with mechanical strength and stiffness (rigidity) (Richardson para 12, item 11) and thus may be considered to ‘prevent contact between the thermal acoustic insulation blanket and a skin of an aircraft’. Finally, there are two thermoplastic layers which encompasses the batting (Richardson para 17, 28, item 13) (“coverfilm”). This provides for a layer orientation where the first and second coverfilms (Richardson items 13) encompass the batting, where at least the second coverfilm further is positioned between the batting and the rigid composite laminate.
Richardson is silent with respect to a through-hole extending through the rigid composite layer and the batting, where the hole has a grommet.
Richardson, Norvell, Diacos and the instant application are related in the field of thermal insulation blankets.
Norvell teaches an insulation package of at least one layer of insulation wrapped in a coverfilm. Norvell further teaches that mounting holes or holes for other purposes may be cut into and through both the coverfilm and the batting (Norvell col. 4, line 65 to col. 5 line 22; fig 3, 5, item 26) to allow for holes that are water tight even across several centimeter thickness, as well as increasing tear resistance of the cover layers (Norvell col. 3, lines 29-36). It would be obvious to one of ordinary skill in the art to modify the insulation laminate of Richardson with 
Richardson and Norvell remains silent with respect to the hole through the layers being fitted with a grommet.
Diacos teaches a fire blanket which has holes both perimetric and through-thickness fitted with grommets (Diacos fig 1, 3, items 13, 20) and weighted washers so as to allow the blankets to be hung  (Diacos col. 2, lines 61-71; col. 3, lines 23-26). It would be obvious to one of ordinary skill in the art to further modify Richardson in view of Norvell to have grommets and washers in through-thickness holes as taught by Diacos because this would further allow for precise hanging/mounting of the insulation blanket.
Regarding claim 6, Richardson in view of Norvell and Diacos teaches the thermal acoustic insulation blanket as above for claim 1. Richardson further teaches that the composite layers and thermoplastic layer work together to encompass the core (Richardson para 28) such that the composite and the coverfilm are both present and encapsulating the core on both major surfaces (Richardson para 28, fig 2). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson in view of Norvell and Diacos as applied above, and further in view of Busch et al. (US 2011/0274863).
Regarding claim 7, Richardson in view of Norvell and Diacos teaches the thermal acoustic insulation blanket of claim 1 as discussed above.
Richardson in view of Norvell and Diacos is silent with respect to burn through resistant tape. 
Richardson in view of Norvell and Diacos and Busch are related in the field of thermal insulation for aircraft.
Busch teaches a burn through resistant tape to join different insulation blankets to each other (abs) via tabs (overlapping portions) as illustrated in fig. 1 (Fig 1, para 30). It would be obvious to one of ordinary skill in the art to modify the blanket of Richardson in view of Norvell and Diacos to use burn through resistant tape as taught by Busch because provides further resistance to burn through.

(2) Response to Argument
Appellant provides a summary of obviousness on page 6, with a summary of the Erb and Fernando references on pages 7-8, and a summary of the Erb in view of Fernando rejection on pages 8-9, with arguments appearing to begin on page 9.
	Appellant argues on pages 9-11, and again at pages 14-15, that the Examiner has misinterpreted the teachings of Fernando such that impermissible hindsight has been introduced into the rejection. Specifically, Appellant argues that because Fernando does not use the word ‘rigid’, one of ordinary skill would not be able to read the entirety of the reference and come to the conclusion that the insulation of Fernando has at least a degree of rigidity.
	The Examiner respectfully disagrees with this assessment of both the word ‘rigid’ and the Fernando reference. In the instant case, as noted in the rejection above, ‘rigid’ is not given a special definition in Appellant’s specification, nor is a standard for determining the degree of requisite rigidity provided. The Examiner provided their logic for why Fernando, in spite of not utilizing the exact word rigid, would constitute a laminate with at least a degree of rigidity. Indeed, Appellant tacitly acknowledges this on page 10 when they argue the reverse, that at least some degree of rigidity based on features taught in Fernando, such as the support layer being a foam, the buffer layer being cured, and the absence of teaching of any drapeability or conformability. As such, the Examiner maintains that Fernando has some degree of rigidity satisfying the broadly claimed ‘rigid’ in the context of the claim, and thus provide the claimed ‘rigidity […] provides stiffness to prevent contact between the […] blanket and a skin of an aircraft.” It is further noted that neither the skin nor the aircraft are positively recited in the claim, and are positioned as a theoretical ‘if X then Y’.
	Appellant argues on page 11 that claim 23 of Erb “requires adhering a facing film to at least one of the batting layers,” and then mere lines later concedes that the adhering of a facing film to a batting layer is presented in the alternative, even in claim 23. Appellant argues that this so-called requirement renders Fernando incompatible with Erb, as Fernando seeks to prevent adhesion of a facing film to a batting layer.
	The Examiner respectfully disagrees, and notes that embodiments presented in alternate, e.g. Erb’s claim 23 which recites “and adhering or attaching a polymeric facing film,” do not constitute a clear teaching away of the combination made. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)” see MPEP 2123(II).
	Appellant argues on pages 11-13 that neither of Norvell nor Diacos remedy Erb in view of Fernando’s lack of a through-hole fitted with a washer. Particularly arguing on page 13 that 
	Appellant argues on pages 13-14 that the rejection including the Diacos reference is improper as Diacos is not in the same field of endeavor as the claimed invention. Appellant specifically alleges that Diacos is a single layer blanket to suffocate a fire while the instant invention is a rigid multilayer thermal insulating blanket statically mounted for protecting an aircraft from extreme temperatures.
	The Examiner respectfully disagrees. As noted in the rejection above, Diacos is related both to the other cited art and the instant application in that it is a fire proof/resistant blanket. It is further noted that not every cited reference is required to teach every feature of the claimed invention, and Diacos is not relied upon to teach the insulation layers of the instant invention.
	Appellant argues on page 15 that the Richardson reference does not cure the alleged deficiencies of the rejection, as set forth above.
	The Examiner respectfully disagrees for the reasons set forth above.
	Appellant argues on pages 15-17 that the Examiner has utilized impermissible hindsight in the utilization of the Richardson reference. Appellant particularly argues that the layers of Richardson cannot be separated to disclose other features of the claims, but does not specifically 
	Appellant further argues on pages 15-17 that the Examiner removes or otherwise does not utilize the thermoplastic film layer 13 of Richardson.
	The Examiner respectfully notes that the film layer 13 of Richardson was specifically cited in the above rejection as analogous to the claimed ‘coverfilm.’
	Appellant argues on page 17 that Richardson teaches away from preventing contact between a thermal insulation blanket and an interior skin of an aircraft.
	It is noted that Appellant’s claim does not positively recite or require the presence of a skin of an aircraft, merely that the insulating blanket has enough stiffness to prevent contact. Richardson teaches a relatively stiff laminate as in the rejection above, and would therefore be expected to be fully capable of providing enough stiffness to prevent contact between the blanket and a skin.
	Appellant argues on pages 18-19 that the Busch prior art of record fails to teach features of claim 7, specifically the claimed burn-through tape extending from the rigid composite laminate to form tabs which are configured to join one blanket to another. It is noted that Appellant appears to be arguing that Busch does not teach a burn through tape which is an extension and part of the rigid composite laminate, however, this is not how the feature is claimed. The claim requires the rigid burn through composite and, separately, a burn through tape which adheres adjacent blankets.
	Appellant further argues on pages 18-19 that the thermal tape of Busch is not to join acoustic thermal blankets, as claimed, but to join pipes and wrap electrical cables.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LAURA B FIGG/Examiner, Art Unit 1781                                                                                                                                                                                                        
Conferees:
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781     

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        

                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.